Citation Nr: 1452989	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.  

(The issue of entitlement to service connection for renal cell carcinoma, status post left nephrectomy and partial right nephrectomy, claimed as due to exposure to ionizing radiation, will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the record.  

Additional evidence has been associated with the record since the most recent statement of the case was issued in January 2013.  Nevertheless, in August 2014, the Veteran waived initial RO jurisdiction of this evidence.  As such, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  


FINDINGS OF FACT

1.  A February 2010 rating decision denied entitlement to service connection for diabetes mellitus, type II; the Veteran did not appeal that determination, and no new and material evidence relevant to the claim was submitted within the appeal period.

2.  Evidence received since the time of the final February 2010 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.

3.  The Veteran served at U-Tapao Royal Thai Navy Airfield during the Vietnam Era as both a Weapons Mechanic and Munitions Loading Team Member, and had duties on the flight line near the air base perimeter; exposure to herbicides is thus conceded. 

4.  Diabetes mellitus, type II, is a disability that is presumed related to herbicide exposure.


CONCLUSIONS OF LAW

1. The February 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Diabetes mellitus, type II, is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the claim and grants entitlement to service connection for diabetes mellitus, type II.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden elements can be established through a demonstration of continuity of symptomatology.  The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

Diabetes mellitus is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, service connection can be granted for diabetes mellitus on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, such may be presumed to have been incurred in service if it becomes manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, the law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), ischemic heart disease (including coronary artery disease), all chronic B-cell leukemias, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Here, the Veteran claims exposure to herbicides while stationed at U-Tapao Royal Thai Navy Airfield in Thailand.  VA has also established a procedure for verifying exposure to herbicides in Thailand during the Vietnam era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam-era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis is extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of U.S. servicemen in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

Preliminarily, the Board notes that the Veteran initially filed a claim of entitlement to service connection for diabetes mellitus, type II, in March 2008.  That claim was denied by the RO in a February 2010 rating decision.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In this case, the Veteran did not submit any new and material evidence relevant to the claim within the year following the February 2010 rating decision, nor did he file a timely appeal to the determination regarding service connection for diabetes mellitus.  Therefore, the February 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the February 2010 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  

The February 2010 rating decision denied the Veteran's service connection claim on the bases that diabetes was not diagnosed in service or within one year following service, and that the Veteran's service in Thailand did not qualify for the presumption of herbicide exposure.  Thus, in order for the Veteran's claim for entitlement to service connection for diabetes mellitus to be reopened, new evidence must have been added to the record since the February 2010 rating decision that addresses these bases.

Evidence submitted and obtained since the February 2010 rating decision includes the transcript of the Veteran's August 2014 Travel Board hearing.  At this hearing, the Veteran testified that he served as a Weapons Mechanic while stationed at U-Tapao Royal Thai Navy Airfield, where his duties included loading Boeing B-52 Stratofortresses with munitions and performing quality check on munition loads.  He additionally testified that this work was performed at the end of the runway, and that he worked shifts of approximately 45 minutes to two hours, 2 times per day, 7 days per week.  The Veteran indicated that he worked only 20 yards from the perimeter fence at U-Tapao Royal Thai Navy Airfield, close enough to have conversations with the security policemen on duty.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.

As the Board has determined that new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, the Board will now consider the claim on the merits.  First, the Board observes that the Veteran's private treatment records indicate that he has been diagnosed as having diabetes mellitus, type II.  As such, the Board finds the Veteran has established a current disability for the purpose of service connection.  See Shedden, supra.  Additionally, diabetes mellitus, type II, is enumerated by 38 C.F.R. § 3.309(e) as a disease presumptively associated with herbicide exposure.

Additionally, the Veteran's service personnel records confirm that he was stationed at U-Tapao Royal Thai Navy Airfield in Thailand from approximately July 1967 to August 1968.  This duty period was during the "Vietnam era" during which VA has acknowledged that herbicides were used near the air base perimeter of certain bases in Thailand.  Accordingly, if the Veteran is found to have served on or near the air base perimeter during his time in Thailand, then the evidence will qualify for presumptive exposure to herbicide.

The Veteran's service personnel records show that he served as both a "Weapons Mechanic with Load & Checkout" and a "Munitions Loading Team Member" attached to the 4258th Munitions Maintenance Squadron, during his time at U-Tapao Royal Thai Navy Airfield.  This is not one of the listed military occupational specialties identified in the MR21-1MR that has been shown to have served on or near the air base perimeter.

However, the Veteran has indicated that he worked on the flight line at U-Tapao Royal Thai Navy Airfield.  Furthermore, his service personnel records confirm that his job duties included loading Boeing B-52 Stratofortresses with munitions and performing quality check on munition loads.  Review of the layout of U-Tapao Royal Thai Navy Airfield reveals that the flight line was in close proximity to the air base perimeter.  

Upon review, the Board finds the evidence supports the presumption of exposure to herbicides for the purpose of establishing entitlement to service connection for diabetes mellitus, type II.  The evidence of record shows that the Veteran served in Thailand during the Vietnam era, the period in which VA has acknowledged that herbicides were used near the air base perimeter at U-Tapao Royal Thai Navy Airfield.  While the record does not clearly identify whether the Veteran was exposed to herbicides while stationed at U-Tapao Air Base, the Board highlights that there is no basis in the record to question the Veteran's credibility regarding his statements.  The statements by the Veteran indicate that he regularly was in close proximity to the base perimeter while performing his duties as Weapons Mechanic and Munitions Loading Team Member on the flight line, which was adjacent to the base perimeter.  The Veteran's statements as to the type of duties performed by him while stationed in Thailand are competent lay evidence of what the Veteran observed during his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, although Weapons Mechanic and Munitions Loading Team Member are not among the military occupational specialties conceded to have been exposed to herbicides in Thailand, the Board finds the Veteran's testimony credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.).  As there is no evidence of record that contradicts the Veteran's claim as to the duties performed on the U-Tapao flight line during his service in Thailand, they must be presumed to be accurate.  Any reasonable doubt regarding the accuracy of the Veteran's statements is resolved in favor of the Veteran.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's statements, taken in conjunction with the information regarding herbicide use in Thailand, support a finding that the Veteran was exposed to herbicides during service.  As the Veteran's post-service records reflect a diagnosis of diabetes mellitus, type II, service connection is warranted as this disability is presumed to have been incurred during active duty service based on the Veteran's exposure to herbicides during service in Thailand.





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened.

Entitlement to service connection for diabetes mellitus, type II, is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


